Title: From John Adams to Ward Nicholas Boylston, 1 February 1821
From: Adams, John,Adams, John
To: Boylston, Ward Nicholas


				
					My dear Sir
					February 1 1821
				
				I have received your kind note of this afternoon. Mr De Wint and his family are all in Boston and are engaged there till next Saturday. It is utterly impossible for me to wait upon you in the present state of my health; nor in any case can I go with such an army as you have invited. All the strength nature has left me is not sufficient to endure it. Your kindness overwhelms me. My son said to you what was unfounded (through mistake). I beg you to pardon and excuse me. If there comes a snow or not I presume Mr D will return to New York immediately after his return from BostonI am  Sir / totally oppressed by your kindness and the  obligations you are daily imposing on me / Your perpetually affectionate & loving Cousin
				
					John Adams Junr.(per order) John Adams.
				
				
					Turn Over
				My dear SirIt was undoubtedly through some mistake of my Uncles that what you heard, to use grandfathers words “was unfounded”; and accordingly it is dashed in my Grandfathers letter, being put there by me. Although this disappointment must be born as patiently as possible—you may depend upon my exertions to carry into effect part of your scheme But it must be in private for he will not come with an army as he says. Make no calculations and no preparations for him. If he comes it must be by chance.This addition he knows nothing about and I wish he should not as he might be displeased—with the liberty taken by / Your’s AffectionatelyJohn Adams Junr.
					
			